
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27


Edwards Lifesciences Corporation


Officer Perquisite Program Guidelines
(as of March 2005)

        Edwards Lifesciences provides its corporate officers with a
comprehensive perquisites program. The program is reviewed periodically by the
Compensation and Governance Committee of the Board of Directors (the
"Compensation Committee") to ensure that the program components and
reimbursement levels remain competitive. The various program components are
described below including the manner of payment or reimbursement.

        Participation in the Officer Perquisite Program is effective from the
date an individual becomes a corporate vice president (or higher position) to
the date an individual ceases to be a corporate vice president (or higher
position). Throughout this document, the term "officer" shall mean such
individual.

        Note that information and guidance contained in these Guidelines are
subject to all applicable laws and regulations.

Tax Consequences

        Several elements of the Officer Perquisite Program may constitute
taxable income to the officer. For each benefit described, we have indicated
whether the receipt of the benefit is taxable income to the officer. It is
important that the officer maintain a detailed record of the business use
portion and the personal use portion of all expenses to ensure that Edwards can
determine whether an expense should be taxable income.

        An officer will not be grossed-up for any taxes due upon the receipt of
a taxable benefit.

Flexible Allowance

        An important feature of the perquisites program is a flexible allowance
established to recognize our diverse officer group. Subject to such changes as
may be made from time to time by the Compensation Committee, each officer
(except for the Chief Executive Officer) is entitled to a $15,000 annual
flexible allowance, and the Chief Executive Officer is entitled to a $40,000
annual flexible allowance. The annual flexible allowance is stated in the
officer's Total Compensation Statement.

        Expenses that are to be reimbursed under the flexible allowance are
identified under each of the different program elements.

        Unless stated otherwise, payments or reimbursements processed under the
flexible allowance feature are considered business expenses and will not be
treated as taxable income. However, any reimbursements that do not meet general
IRS standards for business deductions will be considered additional taxable
income and will be reported on the individual officer's W-2 (or any other such
similar form).

I. CAR ALLOWANCE

        Officers will receive a monthly stipend to reimburse them for
car-related expenses. This allowance is intended to cover expenses related to
the lease or purchase, insurance, and maintenance of a vehicle, and will be
reported as taxable income. Please note that the car allowance covers mileage
for business use. Consequently, business mileage cannot be claimed for
reimbursement. The car allowance is included in the officer's regular paycheck.

--------------------------------------------------------------------------------




II.    COMPANY AIRPLANE

        To provide for the safety and convenience of Edwards' officers, the
Company maintains fractional ownership in corporate aircraft. Officers' use of
the aircraft for business reasons is not considered taxable income.

        Flexible Allowance:    If an officer takes a spouse on the corporate
aircraft to a business function where spousal attendance is required, the cost
of travel will not fall under the flexible allowance. However, this cost will be
treated as taxable income to the employee and will be reported in the officer's
W-2.

        If an officer takes a spouse on the corporate aircraft to a business
function where spousal attendence is optional, the cost of travel falls under
the flexible allowance. This cost will be treated as taxable income to the
employee and will be reported on the officer's W-2.

        The cost of any personal use of the corporate aircraft by an officer
falls under the flexible allowance. This cost will be treated as taxable income
to the employee and will be reported on the officer's W-2.

        The cost of travel (or the amount of imputed income per round trip) will
be determined annually. The cost for any other authorized use of the corporate
aircraft by an officer or others will be charged to, or imputed as taxable
income to, the officer in accordance with applicable law.

III.  AIRLINE CLUBS/ FIRST CLASS AIR

        First Class Air Travel.    Officers are eligible to use first class air
travel for business reasons.

        Airline First Class Upgrades.    Airlines often permit individuals to
purchase upgrade tickets for a nominal fee that allow a passenger to fly first
class if seats are available on the flight. Officers will be reimbursed for any
business-related airline upgrades.

        Airline Clubs.    Officers can maintain membership in airline clubs that
provide airport meeting facilities that are useful for conducting job-related
business.

        Flexible Allowance:    Airline club dues are covered under the flexible
allowance. Please submit receipts for reimbursement to Executive Assistant,
Human Resources (Irvine, GO 23).

        Reimbursement for first class air travel and first class upgrades for
business travel and for other business expenses related to the business use of
airline club facilities should be submitted on an expense report to Accounts
Payable. The expense report for reimbursement of business-related expenses for
the use of airline club facilities must clearly state:

•Full names and titles of attendees

•Date of meeting

•Specific business purpose of meeting

•Place of meeting

        Consistent with company policy, corporate airline partners should be
used for all business-related travel.

IV.    CELLULAR PHONE

        The Company provides an allowance for expenses resulting from the
purchase, installation and business use of a cellular telephone. It is the
Company's policy that cellular telephones can be used for business use only.

2

--------------------------------------------------------------------------------




        Flexible Allowance:    Reimbursement of expenses related to the purchase
and installation of a cellular phone should be submitted to Executive Assistant,
Human Resources, as part of the flexible allowance.

        Reimbursement for business-related calls should be requested through
expense reports submitted to Accounts Payable. Any incidental personal use of
the cellular phone should be excluded from the expense report and highlighted in
the original phone company statement.

V. CLUB MEMBERSHIPS

        In order to maintain customer relations and properly reflect the
Company's image, the Company's policy is to maintain memberships in various and
diverse business, dining, country, and social clubs. Since most such clubs do
not provide for corporate memberships, the Company's policy is to enable
officers to represent the Company's interests by becoming members in such
organizations.

        Business and Dining Clubs.    The Company will reimburse the cost of
maintaining membership in organizations that provide substantial visibility
within the business community and are useful for conducting job-related
business.

        Country, Golf and Social Clubs.    The Company will reimburse the cost
of maintaining membership in organizations that provide substantial visibility
within the business community and are useful for conducting job-related
business. Because the primary goal of membership in these clubs is to conduct
business with customers who are visiting an Edwards facility, these clubs should
be local to the office of the individual officer.

        Flexible Allowance:    Initiation fees and membership dues are covered
under the flexible allowance. Please submit receipts for reimbursement to
Executive Assistant, Human Resources.

        Reimbursement for other expenses related to the business use of club
facilities should be submitted on an expense report to Accounts Payable. The
expense report for reimbursement of business-related expenses must clearly
state:

•Full names and titles of attendees

•Date of meeting

•Specific business purpose of meeting

•Place of meeting

VI.   FINANCIAL PLANNING

        This allowance covers expenses resulting from financial planning, tax
return preparation, and related matters. These expenses are treated as taxable
income to the officer. For certain key officers, reimbursement for financial
planning expenses may impose additional disclosure obligations.

        Flexible Allowance:    Please submit receipts for reimbursement under
the flexible allowance to Executive Assistant, Human Resources.

VII. HOME OFFICE EQUIPMENT

        Flexible Allowance:    Expenses related to set up and maintenance of a
home business office are covered under the flexible allowance. These expenses
include:

•Purchase of home office furniture

•Purchase of a personal computer

3

--------------------------------------------------------------------------------



•Additional phone lines which may be necessary to operate office equipment

•Home fax line

•DSL/Cable connection for home office PC

        Sample list of excluded expenses: Construction costs to remodel home to
accommodate a home office, and installation and maintenance of a home security
system.

        The Company has a "no personal use" policy for home business equipment
issued to its employees. Documentation may be required to substantiate the
business use of home office equipment or installation fees associated with set
up. All receipts for such business purpose should be itemized and submitted for
reimbursement to Executive Assistant, Human Resources.

VIII. SPOUSAL TRAVEL

        Flexible Allowance:    If an officer takes a spouse to a business
function where spousal attendance is optional, the Company will reimburse the
cost of spousal travel under the flexible allowance. This is treated as taxable
income to the officer. Please submit receipts to Executive Assistant, Human
Resources, for reimbursement.

        The Company recognizes that there are occasions when a spouse's
attendance is required at a function or event. The Company will reimburse the
cost of spousal attendance at approved events or functions. This is also treated
as taxable income to the officer. Please submit an expense report to Accounts
Payable for reimbursement.

IX.   PHYSICAL EXAMINATION

        This program is designed to provide annual physical examinations for
Edwards officers in an effort to assist them in maintaining good health. This
does not cover treatment or medical procedures for diagnosed illnesses or
injuries. Results of annual physicals are not disclosed to the company and are
strictly confidential between the officer and the physician. Participation is
voluntary.

        The officer should schedule examinations directly with a health center
or physician. Officers may want to have their physical examination performed by
their primary care physician who is familiar with their health history. As an
alternative, Edwards has made special arrangements with the two facilities
listed below:

Saddleback Memorial Medical Center
24451 Health Center Drive, Suite 202
Laguna Hills, CA 92653
(949) 452-7851

UCI Medical Center
2100 Medical Plaza
Irvine, CA 92697
(949) 824-8033

        If availing services from the above facilities, mention that you are a
Corporate Officer of Edwards Lifesciences when calling to schedule an
appointment.

        Saddleback Memorial Center and UCI Medical Center will bill Edwards
Lifesciences directly.

        For reimbursement for services rendered by other providers, please
submit your receipts to Executive Assistant, Human Resources.

        There is no maximum benefit although expected norms are $1,500 to
$3,500, depending on the specific exam elements required.

        Please refer to the Corporate Officer Physical Examination Program
policy for additional details.

* * *

4

--------------------------------------------------------------------------------





QuickLinks


Edwards Lifesciences Corporation
